18-13098-mg         Doc 245         Filed 04/28/21 Entered 04/28/21 18:41:23            Main Document
                                                 Pg 1 of 7


SILVERMANACAMPORA LLP
Attorneys for Debtor
100 Jericho Quadrangle, Suite 300
Jericho, New York 11753
(516) 479-6300
Ronald J. Friedman, Esq.

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------x
In re:
                                                                       Chapter 7
                                                                       Case No.: 18-13098 (MG)
LEE ALEXANDER BRESSLER,

                                   Debtor.
-------------------------------------------------------------------x

             DEBTOR’S OPPOSITION TO TRUSTEE’S MOTION
         FOR ENTRY OF AN ORDER COMPELLING THE TURNOVER
   OF PROPERTY OF THE ESTATE HELD BY NORTHERN TRUST COMPANY
   AND COMPELLING THE DEBTOR TO TURNOVER TO THE TRUSTEE THE
FUNDS DISBURSED TO OR FOR HIS BENEFIT FOLLOWING THE PETITION DATE

        Lee Alexander Bressler (the “Debtor”), by his attorneys, SilvermanAcampora LLP,

submits this memorandum in opposition to the motion (ECF Doc. No. 231) (the “Turnover

Motion”) filed by Gregory Messer, Chapter 7 Trustee of the Debtor’s estates (the “Trustee”)

seeking entry of an order pursuant to 11 U.S.C. §§ 105(a), 521, 541(a)(1), 542(e), 543(b), and 704

(a) compelling the turnover to the Trustee of assets contained in an inherited IRA account (the

“Inherited Jane Bressler IRA”) held by the Debtor on the Petition Date in the possession of the

Northern Trust Company (“Northern Trust”); and (b) compelling the Debtor to turn over the

amounts of each disbursement made to or for the benefit of the Debtor from the Inherited Jane

Bressler IRA, and second inherited IRA (the “Inherited Norbert Blechner IRA”) after the Petition

Date, or, alternatively, to the extent the Debtor is not in the possession, custody or control of any

such funds, to produce all records and information identifying the beneficiaries or subsequent

transferees of those disbursements.



                                                                                       GSG/2714002.3/067928.1
18-13098-mg            Doc 245       Filed 04/28/21 Entered 04/28/21 18:41:23                     Main Document
                                                  Pg 2 of 7



                                        PRELIMINARY STATEMENT

           The Turnover Motion is a misguided gambit to obtain control of assets held hostage

pursuant to a restraining notice dated October 30, 2020 (the “Restraining Notice”) served by

Carbon Investment Partners, LLC and Carbon Master Fund, L.P. (“Carbon”) upon Northern Trust,

which has been applied in a grossly overbroad manner to freeze more than a dozen accounts in

which the Debtor, in many cases, has absolutely no interest. The Inherited Jane Bressler IRA1 is

ensnared in that dragnet.

           Carbon has attempted to use the Restraining Notice as a bludgeon, precluding the use of

funds in any account remotely connected to the Debtor’s family for any purpose, including the

payment of administrative expenses and taxes, to coerce the satisfaction of its Judgment against

the Debtor out of funds otherwise exempt from execution under Article 52 of New York’s Civil

Practice Law and Rules (“CPLR”). Consistent with its scorched-earth tactics, Carbon has refused

to lift the Restraining Notice even as to accounts in which Carbon concedes the Debtor has no

interest, such as those benefiting only the Debtor’s sibling or minor children.

           The Turnover Motion arises out of the Trustee’s failed attempt to secure Carbon’s consent,

together with that of the Debtor and Northern Trust, to lift the Restraining Notice with respect to

the Inherited Jane Bressler IRA, which the Trustee argues (and Carbon apparently acknowledges)

contains non-exempt bankruptcy estate assets, to allow the liquidation and turnover of those assets

to the Trustee. The Trustee’s eagerness to appease Carbon with an overreaching stipulation

ultimately caused those efforts to collapse, and the Trustee subsequently filed the instant Turnover

Motion, seeking a shortened notice period.




1
    Capitalized terms not defined herein have the same meaning as that attributed to them in the Trustee’s Motion.


                                                                                                 GSG/2714002.3/067928.1
18-13098-mg         Doc 245       Filed 04/28/21 Entered 04/28/21 18:41:23                   Main Document
                                               Pg 3 of 7



        As the Trustee is no doubt aware, however, a trustee cannot seek the turnover of assets in

the possession, custody, and control of a non-debtor party absent the commencement of a formal

adversary proceeding governed by Part VII of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules.”). That portion of the Trustee’s Motion seeking to compel Northern Trust to

liquidate and turn over the assets in the Inherited Jane Bressler IRA must be denied because

Northern Trust cannot be bound by any such order of this Court. Nor, for that matter, would

Carbon, whose rights and interests as a judgment creditor under state law would undoubtedly be

implicated.

        Even if Northern Trust were subject to this Court’s jurisdiction pursuant to a properly

commenced adversary proceeding, the primary obstacle to the turnover of the assets is the

Restraining Notice. It is unclear whether the Bankruptcy Court, having previously lifted the

automatic stay to permit Carbon to avail itself of judgment enforcement remedies under the CPLR,

has the authority to issue an order concerning the validity and reach of the Restraining Notice,

particularly since those issues are already before the Supreme Court of the State of New York for

New York County (the “Supreme Court”).2

        Simply stated, despite the Trustee’s attempt to cast the Debtor as the fly in the proverbial

ointment, it is the existence of the Restraining Notice, and not the Debtor, that presents the sole

obstacle to the turnover of the disputed assets. The Debtor declined to execute a clearly prejudicial

stipulation urged by the Trustee and Carbon, containing gratuitous and misleading representations

as to the validity and effectiveness of the Restraining Notice, knowing that those issues were in

dispute before the Supreme Court. The Debtor was not, and is not, prepared to prejudice his rights

in that manner. In lieu of the proposed stipulation, as set forth in the Turnover Motion, the Debtor


2
 See Carbon Investment Partners, LLC, et al v. Lee Bressler, Index No. 156391/2020. By Order dated April 26, 2021,
the Supreme Court denied the Debtor’s motion to vacate the Restraining Notice. [Dkt. No. 59].


                                                                                             GSG/2714002.3/067928.1
18-13098-mg          Doc 245        Filed 04/28/21 Entered 04/28/21 18:41:23                      Main Document
                                                 Pg 4 of 7



provided written instructions to Northern Trust directing the liquidation and turnover of the

proceeds of the Inherited Jane Bressler IRA. Northern Trust, however, refused to honor the

Debtor’s directive absent written consent from Carbon. (See Exhibit F to Turnover Motion, Email

from Robert Burns to Ronald Friedman, Gary Herbst and David Blansky). Carbon has refused to

provide that consent.

         Under the circumstances, an order of the Supreme Court, binding upon both Carbon and

the Debtor, declaring that the Restraining Notice is ineffective as to the assets in the Inherited Jane

Bressler IRA, appears to be a necessary condition precedent to any turnover order by this Court.

Accordingly, that portion of the Turnover Motion seeking to compel Northern Trust to turn over

of the assets in the Inherited Jane Bressler IRA should be denied.3

                                                  ARGUMENT

                                                          I.

                          THE TURNOVER MOTION
                     SHOULD BE DENIED TO THE EXTENT IT
           SEEKS THE TURNOVER OF ASSETS HELD BY NORTHERN TRUST

         That portion of the Turnover Motion seeking an order compelling Northern Trust to turn

over assets in its possession, custody or control should be denied because an action to recover

money or property from a non-debtor party requires the commencement of an adversary

proceeding, initiated by a complaint filed in accordance with the rules applicable to adversary

proceedings. Fed. R. Bankr. P. 7001(1) (providing that a proceeding “to recover money or



3
  Moreover, the Debtor notes that Schedule C of the Debtor’s Petition identifies both the Inherited Norbert Blechner
IRA and the Inherited Jane Bressler IRA as exempt assets. The Trustee has not filed an objection to the Debtor’s
claimed exemptions, and may be time-barred from doing so. An objection must be made within 30 days after the
conclusion of the 341 meeting of creditors, and it is unclear whether the 341 meeting of creditors, last adjourned to
February 27, 2020 (Dkt. No. 183] has been concluded. The Debtor therefore objects to the Turnover Motion, in its
entirety, to the extent that the assets at issue are the subject of an unchallenged exemption, and the time to object to
that exemption has expired.


                                                                                                  GSG/2714002.3/067928.1
18-13098-mg        Doc 245    Filed 04/28/21 Entered 04/28/21 18:41:23              Main Document
                                           Pg 5 of 7



property, other than a proceeding to compel the debtor to deliver property to the trustee” constitutes

an adversary proceeding). See In re Markus, 610 B.R. 64, 80 (Bankr. S.D.N.Y. 2019); In re Realty

Southwest Assoc., 140 B.R. 360, 365 n. 2 (Bankr. S.D.N.Y.1992) (“Pursuant to 11 U.S.C. § 542,

‘turnover’ involves an action by the debtor or trustee to recover money or property to the estate.

Such an action must be accomplished by adversary proceeding.”); In re Hinsley, 149 F.3d 1179

(5th Cir. 1998).

       The Court of Appeals for the Fifth Circuit, in In re Hinsley, reversed an order of the District

Court directing a non-debtor to turn over certain property to the bankruptcy trustee, declaring the

order “invalid.” The Court stated:

       Rule 7001 of the Bankruptcy Rules provides that an action by the Trustee against a
       third party for turnover relief pursuant to § 542 constitutes an adversary proceeding.
       See Fed. R. Bankr. P. 7001(1); Haber Oil Co. v. Swinehart (In re Haber Oil Co.),
       12 F.3d 426, 437 (5th Cir.1994). “Adversary proceedings are governed by Part VII
       of the Bankruptcy Rules, Bankruptcy Rule 7001, and the rules in Part VII generally
       'either incorporate or are adaptations of most of the Federal Rules of Civil
       Procedure.'" Id. (quoting Fed. R. Bankr. P. 7001 advisory committee's note). As
       such, a request for turnover relief against someone other than the debtor must be
       commenced by complaint rather than by motion. See Fed. R. Bankr. P. 7003
       (providing that an adversary proceeding “is commenced by filing a complaint with
       the court”).

Id. at *34-35 (emphasis supplied). The Hinsley Court concluded that, “because the Trustee may

only seek turnover relief from Mrs. Hinsley via a properly filed and served complaint in an

adversary proceeding, the [turnover order] is in no way binding on her.” Id. at 37.

       In Hinsley, the Fifth Circuit cited with approval the Seventh Circuit case of In re Perkins,

902 F.2d 1254, 1258 (7th Cir.1990), in which the Court held that, “[a] turnover proceeding

commenced by motion rather than by complaint will be dismissed, and a turnover order entered in

an action commenced by motion will be vacated.” See also Smith v. Wheeler Tech., Inc. (In re

Wheeler Tech., Inc.), 139 B.R. 235, 240 (B.A.P. 9th Cir.1992) (“A turnover action is an adversary




                                                                                   GSG/2714002.3/067928.1
18-13098-mg       Doc 245    Filed 04/28/21 Entered 04/28/21 18:41:23           Main Document
                                          Pg 6 of 7



proceeding which must be commenced by a properly filed and served complaint.”) (internal

quotation marks omitted)); Mayex II Corp. v. Du-An Prods ., Inc. (In re Mayex II Corp.), 178 B.R.

464, 467 (Bankr. W.D. Mo.1995) (dismissing motion for turnover relief on the ground that an

action for such relief must be commenced by a properly filed and served complaint); In re Taronji,

174 B.R. 964, 966 (Bankr. N.D. Ill.1994) (“Ordinarily, a trustee must bring a separate adversary

proceeding in order to recover disputed property of the estate….”); In re McCray, 2018 Bankr.

LEXIS 3829, *9 (Bankr. W.D. La. Dec. 4, 2018); Reed v. Nathan, 558 B.R. 800, 821 (E.D. Mich.

2016) (stating that under Rule 7001(1), an action to recover money or property from a third party

must be brought as an adversary proceeding); In re Dybalski, 316 B.R. 312, 315 (Bankr. S.D. Ind.

2004).

         Moreover, because any order compelling the turnover of assets currently subject to the

Restraining Notice would directly affect Carbon’s interests, Carbon must be named as a defendant

in an adversary proceeding that seeks such relief.

         Based upon the foregoing that portion of the Turnover Motion seeking to compel the

turnover of assets from Northern Trust must be denied.




                                                                                GSG/2714002.3/067928.1
18-13098-mg       Doc 245      Filed 04/28/21 Entered 04/28/21 18:41:23             Main Document
                                            Pg 7 of 7



                                          CONCLUSION

       For all of the foregoing reasons, the Debtor respectfully requests that the Turnover Motion

be denied in its entirety, or alternatively, to the extent it seeks an order compelling the turnover of

the Inherited Jane Bressler IRA.

Dated: Jericho, New York
       April 28, 2021                                  SILVERMANACAMPORA LLP
                                                       Attorneys for the Debtor



                                               By:        s/Ronald J. Friedman
                                                       Ronald J. Friedman
                                                       A Member of the Firm
                                                       100 Jericho Quadrangle - Suite 300
                                                       Jericho, New York 11753
                                                       (516) 479-6300




                                                                                    GSG/2714002.3/067928.1
